Detailed Action
This is a Non-final Office action in response to communications received on 7/22/2020.  Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings, filed 7/22/2020, are acknowledged.

Examiner Notes
The “transport” recited in claim 8 is interpreted according to paragraph [0046] of Applicant’s specification which reads “The term transport and/or vehicle herein may mean any processor, computer, and/or sensor on the transport which can execute a smart contract.” As such, the transport is not interpreted as limiting the claim exclusively to hardware regarding 101 considerations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 9 and 16 recite the limitation "responsive to a non-subversion of the authorized functionality".  Independent claims 1, 8 and 15 also recite “a non-subversion of the authorized functionality”. It is unclear whether the non-subversions of the claims are intended to be the same or distinct. 
Claim 8 recites "A transport, comprising: detect, by a component in the transport, the another component has been removed;”. Other similar limitations are included in the claim which maintain the method-like language to describe the transport (i.e. “detect”). As written, the claim describes a transport which comprises steps or functions of a method, rather than components. Examiner recommends amending the claim to recite the components which are comprised in the transport.
Claims 9-14, which depend on claim 8, fail to remedy this deficiency and are similarly rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are also rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claims are directed to software per se.  
Under 35 U.S.C. 101, a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP § 2106.  The four eligible categories of invention include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids. MPEP 2106(I).
Claim 8 is directed to a transport.  The Specification does not explicitly limit the transport to hardware. The claim does not explicitly list what hardware/elements the system additionally comprises in order to perform the functions of the transport. It is not sufficient to specify that the system is designed to perform a function – the claim must recite what hardware the system itself comprises which performs the claimed functions.  The claim does not disclose the transport as comprising any sort of physical device or machine to perform the method of the claim. As such, the claim is interpreted as being directed to software per se. 
Claims 9-14 depend upon and inherit the deficiencies of claim 8 and are similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 8, 10-11, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Unagami (US 2019/0042726 A1) in view of Kohnhauser (NPL document “Ensuring the Safe and Secure Operation of Electronic Control Units in Road Vehicles”, hereinafter “Kohnhauser”).
 Regarding claim 1, Unagami teaches the limitations of claim 1 substantially as follows:
A method, comprising: 
detecting, by a component in a transport, that another component has been removed; (Unagami; Para. [0006]: A detection circuit in a vehicle (i.e. component in a transport) which detects a replacement of an ECU in a vehicle (i.e. that another component has been removed))
detecting, by the component, that a replacement component has been added in the transport; (Unagami; Para. [0006]: A detection circuit in a vehicle (i.e. the component) which detects a replacement of an ECU in a vehicle (i.e. that a replacement component has been added in the transport))
Unagami does not teach the limitations of claim 1 as follows:
providing, by the component, data to the replacement component, wherein the data attempts to subvert an authorized functionality of the replacement component; and 
responsive to a non-subversion of the authorized functionality, permitting, by the component, use of the authorized functionality of the replacement component.  
However, in the same field of endeavor, Kohnhauser discloses the limitations of claim 1 as follows:
providing, by the component, data to the replacement component, wherein the data attempts to subvert an authorized functionality of the replacement component; and (Kohnhauser; Page 138, “Overview” “Step (2)”: The master ECU generates and broadcasts a random nonce to safety-critical ECUs (i.e. providing, by the component, data to the replacement component) wherein the random nonce is provided as a challenge in order to prevent adversaries from perform replay attacks (i.e. the data attempts to subvert an authorized functionality of the replacement component))
responsive to a non-subversion of the authorized functionality, permitting, by the component, use of the authorized functionality of the replacement component.  (Kohnhauser; Page 138, “Overview” “Step (3)”: After the master ECU receives and verifies the responses (i.e. responsive to a non-subversion of the authorized functionality) the vehicle is determined to be in a safe state and allows the vehicle to launch the engine (i.e. permitting, by the component, use of the authorized functionality of the replacement component))
Kohnhauser is combinable with Unagami because both are from the same field of endeavor of vehicle ECU security. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Unagami to incorporate the broadcasting of a challenge to connected ECUs as in Kohnhauser in order to improve the security of the system by verifying ECUs through means of a secure challenge.

Regarding claim 8, Unagami teaches the limitations of claim 8 substantially as follows:
A transport, comprising: 
detect, by a component in the transport, that another component has been removed; (Unagami; Para. [0006]: A detection circuit in a vehicle (i.e. component in a transport) which detects a replacement of an ECU in a vehicle (i.e. that another component has been removed))
detect, by the component, that a replacement component has been added in the transport; (Unagami; Para. [0006]: A detection circuit in a vehicle (i.e. the component) which detects a replacement of an ECU in a vehicle (i.e. that a replacement component has been added in the transport))
Unagami does not teach the limitations of claim 8 as follows:
provide, by the component, data to the replacement component, wherein the data attempts to subvert an authorized functionality of the replacement component; and 
responsive to a non-subversion of the authorized functionality, permit, by the component, use of the authorized functionality of the replacement component.  
However, in the same field of endeavor, Kohnhauser discloses the limitations of claim 8 as follows:
provide, by the component, data to the replacement component, wherein the data attempts to subvert an authorized functionality of the replacement component; and (Kohnhauser; Page 138, “Overview” “Step (2)”: The master ECU generates and broadcasts a random nonce to safety-critical ECUs (i.e. providing, by the component, data to the replacement component) wherein the random nonce is provided as a challenge in order to prevent adversaries from perform replay attacks (i.e. the data attempts to subvert an authorized functionality of the replacement component))
responsive to a non-subversion of the authorized functionality, permit, by the component, use of the authorized functionality of the replacement component.  (Kohnhauser; Page 138, “Overview” “Step (3)”: After the master ECU receives and verifies the responses (i.e. responsive to a non-subversion of the authorized functionality) the vehicle is determined to be in a safe state and allows the vehicle to launch the engine (i.e. permitting, by the component, use of the authorized functionality of the replacement component))
Kohnhauser is combinable with Unagami because both are from the same field of endeavor of vehicle ECU security. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Unagami to incorporate the broadcasting of a challenge to connected ECUs as in Kohnhauser in order to improve the security of the system by verifying ECUs through means of a secure challenge.

Regarding claim 15, Unagami teaches the limitations of claim 15 substantially as follows:
A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: (Unagami; Para. [0008]: recording medium)
detecting, by a component in a transport, that another component has been removed; (Unagami; Para. [0006]: A detection circuit in a vehicle (i.e. component in a transport) which detects a replacement of an ECU in a vehicle (i.e. that another component has been removed))
detecting, by the component, that a replacement component has been added in the transport; (Unagami; Para. [0006]: A detection circuit in a vehicle (i.e. the component) which detects a replacement of an ECU in a vehicle (i.e. that a replacement component has been added in the transport))
Unagami does not teach the limitations of claim 15 as follows:
providing, by the component, data to the replacement component, wherein the data attempts to subvert an authorized functionality of the replacement component; and 
responsive to a non-subversion of the authorized functionality, permitting, by the component, use of the authorized functionality of the replacement component.  
However, in the same field of endeavor, Kohnhauser discloses the limitations of claim 15 as follows:
providing, by the component, data to the replacement component, wherein the data attempts to subvert an authorized functionality of the replacement component; and (Kohnhauser; Page 138, “Overview” “Step (2)”: The master ECU generates and broadcasts a random nonce to safety-critical ECUs (i.e. providing, by the component, data to the replacement component) wherein the random nonce is provided as a challenge in order to prevent adversaries from perform replay attacks (i.e. the data attempts to subvert an authorized functionality of the replacement component))
responsive to a non-subversion of the authorized functionality, permitting, by the component, use of the authorized functionality of the replacement component.  (Kohnhauser; Page 138, “Overview” “Step (3)”: After the master ECU receives and verifies the responses (i.e. responsive to a non-subversion of the authorized functionality) the vehicle is determined to be in a safe state and allows the vehicle to launch the engine (i.e. permitting, by the component, use of the authorized functionality of the replacement component))
Kohnhauser is combinable with Unagami because both are from the same field of endeavor of vehicle ECU security. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Unagami to incorporate the broadcasting of a challenge to connected ECUs as in Kohnhauser in order to improve the security of the system by verifying ECUs through means of a secure challenge.

Regarding claims 3, 10 and 17, Unagami and Kohnhauser teach the limitations of claims 1, 8 and 15.
Unagami and Kohnhauser teach the limitations of claims 3, 10 and 17 as follows:
wherein the attempted subversion comprises sending a message from the component to the replacement component attempting to cause the replacement component to operate in a non-authorized manner.  (Kohnhauser; Page 138, “Overview” “Step (2)”: The master ECU generates and broadcasts a random nonce to safety-critical ECUs (i.e. message from the component to the replacement component) wherein the random nonce is provided as a challenge in order to prevent adversaries from perform replay attacks (i.e. attempting to subvert an authorized functionality of the replacement component))
The same motivation to combine as in claims 1, 8 and 15 are applicable to the instant claims.

Regarding claims 4, 11 and 18, Unagami and Kohnhauser teach the limitations of claims 1, 8 and 15.
Unagami and Kohnhauser teach the limitations of claims 4, 11 and 18 as follows:
comprising providing, by the component, additional data to the replacement component after a period of time, (Kohnhauser; Page 138, “Overview”, Paragraph 1 and “Step (2)”: At each time the vehicle is unlocked and then opened the master ECU performs an attestation protocol involving sending a random nonce to safety-critical ECUs (i.e. providing, by the component, additional data to the replacement component after a period of time))
wherein the additional data attempts to subvert another authorized functionality of the replacement component, (Kohnhauser; Page 138, “Overview” “Step (2)”: The master ECU generates and broadcasts a random nonce to safety-critical ECUs wherein the random nonce is provided as a challenge in order to prevent adversaries from perform replay attacks (i.e. the additional data attempts to subvert another( authorized functionality of the replacement component))
wherein the data and the additional data are different.  (Kohnhauser; Page 138, “Overview”, Paragraph 1 and “Step (2)”: At each time the vehicle is unlocked and then opened the master ECU performs an attestation protocol involving sending a random nonce to safety-critical ECUs (i.e. data and the additional data are different))
The same motivation to combine as in claims 1, 8 and 15 are applicable to the instant claims.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Unagami (US 2019/0042726 A1) in view of Kohnhauser (NPL), as applied to claims 1, 8 and 15, further in view of Arakawa (US 2020/0156591 A1).
 Regarding claims 2, 9 and 16, Unagami and Kohnhauser teach the limitations of claims 1, 8 and 15.
Unagami and Kohnhauser do not teach the limitations of claims 2, 9 and 16 as follows:
responsive to a non-subversion of the authorized functionality, comprising permitting, by the component, a portion of the use of the authorized functionality of the replacement component.  
However, in the same field of endeavor, Arakawa discloses the limitations of claims 2, 9 and 16 as follows:
responsive to a non-subversion of the authorized functionality, comprising permitting, by the component, a portion of the use of the authorized functionality of the replacement component.  (Arakawa; Para. [0026]: When the electronic key ID verification or the challenge-response authentication are accomplished, the verification ECU determines that the smart verification is accomplished and executes or permits the locking or unlocking of the vehicle door with the body ECU (i.e. permitting, by the component, a portion of the use of the authorized functionality of the replacement component))
Arakawa is combinable with Unagami and Kohnhauser because all are from the same field of endeavor of vehicle ECU security. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Unagami and Kohnhauser to incorporate permitting locking and unlocking functions of the vehicle according to authentication as in Arakawa in order to improve the security of the system by providing a means by which functions of the vehicle may be withheld pending authentication.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Unagami (US 2019/0042726 A1) in view of Kohnhauser (NPL), as applied to claims 1 and 8, further in view of Owen (US 2016/0071336 A1).
 Regarding claims 5 and 12 Unagami and Kohnhauser teach the limitations of claims 1 and 8.
Unagami and Kohnhauser do not teach the limitations of claims 5 and 12 as follows:
providing, by the component, data to the replacement component over a period of time, and 
determining, by the component, non-subversion over the period of time, wherein the data is related to a current driving condition of the transport.  
 However, in the same field of endeavor, Owen discloses the limitations of claims 5 and 12 as follows:
providing, by the component, data to the replacement component over a period of time, and (Owen; Para. [0034]: Digitally sampling, for one or more time periods characteristics of a vehicle component to determine if a test cycle is valid (i.e. providing data to the replacement component over a period of time))
determining, by the component, non-subversion over the period of time, wherein the data is related to a current driving condition of the transport.  (Owen; Para. [0034]: Digitally sampling, for one or more time periods characteristics of a vehicle component to determine if a test cycle is valid (i.e. determining non-subversion over the period of time, wherein the data is related to a current driving condition of the transport))
 Owen is combinable with Unagami and Kohnhauser because all are from the same field of endeavor of determining validity of vehicle components. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Unagami and Kohnhauser to incorporate sampling data of a vehicle component over time in order to determine validity as in Owen in order to expand the functionality of the system by providing a means by which the system may also be tested over a testing period time.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Unagami (US 2019/0042726 A1) in view of Kohnhauser (NPL), as applied to claims 1, 8 and 15, further in view of Ghannam (US 2021/0078512 A1).
 Regarding claims 6, 13 and 19 Unagami and Kohnhauser teach the limitations of claims 1, 8 and 15.
Unagami and Kohnhauser do not teach the limitations of claims 6, 13 and 19 as follows:
comprising receiving, by the component, a validation of the replacement component from other components, 
wherein the validation comprises a blockchain consensus between a peer group consisting of the component and at least one of the other components.  
 However, in the same field of endeavor, Ghannam discloses the limitations of claims 6, 13 and 19 as follows:
comprising receiving, by the component, a validation of the replacement component from other components, (Ghannam; Paras. [0079]: Authorizing a plurality of second blockchain nodes based on a challenge used to validate code through a consensus protocol (i.e. validation of the replacement component from other components))
wherein the validation comprises a blockchain consensus between a peer group consisting of the component and at least one of the other components.  (Ghannam; Paras. [0079]: Authorizing a plurality of second blockchain nodes based on a challenge used to validate code through a consensus protocol (i.e. validation comprises a blockchain consensus between a peer group consisting of the component and at least one of the other components))
 Ghannam is combinable with Unagami and Kohnhauser because all are from the same field of endeavor of determining validity of data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Unagami and Kohnhauser to incorporate the use of a blockchain consensus method in order to validate information as in Ghannam in order to improve the security of the system by providing a secure blockchain means of validating information.

Claims 7, 14 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Unagami (US 2019/0042726 A1) in view of Kohnhauser (NPL), as applied to claims 1, 8 and 15, further in view of Ghannam (US 2021/0078512 A1), further in view of Viale (US 2020/0167459 A1).
 Regarding claims 7, 14 and 20, Unagami and Kohnhauser teach the limitations of claims 1, 8 and 15.
Unagami, Kohnhauser and Ghannam do not teach the limitations of claims 7, 14 and 20 as follows:
further comprising executing a smart contract, by the transport, to record the validation code and a source replacement component on a blockchain based on the blockchain consensus.  
However, in the same field of endeavor, Viale discloses the limitations of claims 7, 14 and 20 as follows:
further comprising executing a smart contract, by the transport, to record the validation code and a source replacement component on a blockchain based on the blockchain consensus.  (Viale; Paras. [0062], [0079] & [0131]: executing a smart contract with a proper consensus algorithm when, for example, a change or repair of major parts is performed (i.e. executing a smart contract to record) and recording a part replacement transaction which may include a part identifier in the blockchain (i.e. record the validation code and a source replacement component on a blockchain based on the blockchain consensus))
Viale is combinable with Unagami, Kohnhauser and Ghannam because all are from the same field of endeavor of validity of information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Unagami, Kohnhauser and Ghannam to incorporate the use of smart contract for blockchain transactions as in Viale in order to improve the security of the system by providing a means by which transactions are securely performed on the blockchain.

Prior Art Considered But Not Relied Upon
Bailey (US 2020/0413408 A1) which teaches a method including receiving a first data block including an identifier for a component, receiving a second data block including usage data for the component and a link to the first data block, storing the first and second data blocks in a blockchain, and allocating respective usage tokens to each of a plurality of entities based on the usage data.
Allouche (US 10652256 B2) which teaches a vehicle system, comprising multiple electronic control units (ECUs) configured to manage operation of multiple vehicle components, a controller area network (CAN) bus that provides communication pathways between the multiple ECUs, and a threat validation module configured to receive a message from an electronic control unit (ECU) of the multiple ECUs, wherein the message comprises data of a suspicious message flagged by the ECU.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.I.N./Examiner, Art Unit 2438  
/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438